DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee 2019/0109267) in view of (Shin 2007/0194336).
Regarding Claim 1; Lee discloses a module (100 including 110 and 116—as depicted by Fig.’s 1-4—as set forth by para.’s 0029-0031 and 0034) comprising: a circuit board (a circuit board is constituted by 110 which denotes a light emitting package body which includes insulating or conductive material —as set forth by para. 0029-0031; Note: i.e. a printed circuit board having any particular combination of layers etc. has not been asserted) comprising a first side and a second side opposite to each other (whereas a top and bottom of 110 constitutes first and second sides respectively), wherein the circuit board comprises at least one first plane and at least one second plane, which are disposed on a surface of the first side (as depicted by Fig.’s 3-4—whereas a top surface of the first side comprises a first plane, which is defined by cavity 125 and receiving 122; a second plane horizontally receiving 141), and a first height difference is formed between the at least one first plane and the at least one second plane (a height difference is depicted by Fig.’s 3-4); and at least one first component and at least one second component disposed on the at least one first plane and the at least one second plane, respectively (whereas first component 141 and second component 122 constitutes lead components-as set forth by para.’s 0035 and 0042 disposed on the respective planes—as depicted by Fig.’s 3-4; and/or where light emitting device-151 may otherwise denote a second component having a top contact surface), wherein the at least one first component comprises at least one first contact surface, the at least one second component comprises at least one second contact surface, and the at least one first contact surface and suggestion of the at least one second contact surface are parts of a first surface of the module (whereas respective contact surfaces of 141 and 121 comprise parts atleast indirectly coupling a first surface-161 of the module; whereas 161 is disposed to couple 141—as depicted by fig. 3 and/or flat, concave and/or convex so as to be disposed in the cavity—as further set forth by para.’s 0060 and 0089).  Except, Lee does not explicitly disclose the atleast one second contact surface is part of and/or coupled to the first surface of the module.  However, Shin--para.’s 0044 and 0049 and Fig. 5-discloses a condcutive contact surface-20 as part of a module first surface which is defined by a side of transparent resin-70 disposed in cavity-11 and couple to 20, and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second contact surface as a part of the convex resin surface of the module first surface since it was known in the art, as depicted by Fig. 5 that the transparent resin may fill the space of the cavity, contact the contact surface, convert wavelengths of light as desired and further protect the light emitting device so as to allow for a more reliable packaging.  

Regarding Claim 2; Lee discloses the already modified module according to claim 1, further comprising a heat dissipation device having a heat-dissipation surface matched with the first surface, wherein the heat-dissipation surface is attached to the at least one first contact surface or the at least one second contact surface (as depicted by Shin-Fig. 5—whereas 50, 20, 12 and/or 31 comprise a thermally conductive surface corresponding atleast in part to the first surface).

Regarding Claim 3; Lee discloses the already modified module according to claim 2, further comprising a thermal interface material, wherein the heat-dissipation surface is attached to the at least one second contact surface through the thermal interface materials, wherein the thermal interface materials is a thermal conductive sheet, a thermal conductive or a thermal conductive paste (as already set forth).  

Regarding Claim 4; Lee discloses the module according to claim 1, wherein the at least one first component are a passive component (as constituted by the lead frame).  

Regarding Claim 6; Lee discloses the module according to claim 1, further comprising a metal device disposed on the first side and electrically connected to the circuit board, wherein the metal device comprises a first metal contact surface coplanar with the first surface of the module, and wherein the metal device further comprises a second metal contact surface coplanar with a lateral wall of the module (as constituted by 142 planar with 161-162 and 142B lateral thereto—as depicted by Fig. 3).  


3.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee 2019/0109267) in view of (Shin 2007/0194336) as applied to claim 1 above, in view of (Miura 2013/0075776).
Regarding Claim 7; Lee discloses the module according to claim 1, further comprising a molding layer disposed on the first side of the circuit board, wherein the molding layer covers the at least one second component (suggests 163 may comprise a concave molding layer).  Except, Lee does not explicitly disclose the molding layer exposes the at least one second contact surface.  However, Murai discloses a molding layer exposes the at least one second contact surface (whereas Fig.’s 10G and/or Fig. 14 discloses a concave mold-113 atleast in-part exposing a fluorescent layer 103 which is collectively comprised by a light source—as further set forth by para. 0060), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mold as concave and exposing the second contact surface of light emitting device-151 so as to  since it was known in the art that light distribution may be employed according to a desired application in which uniform lighting and the number of devices are not critical.

Regarding Claim 8; Lee discloses the module according to claim 7, except, explicitly wherein the first surface is formed by polishing the molding layer, to expose at least one of the at least one second contact surface.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first surface by molding layer since it was known in the art that light may be efficiently reflected.


Allowable Subject Matter
4.	Claims 5, and 9-22, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding Claim 5; the module according to claim 1, wherein the circuit board comprises at least one conductive portion disposed between the at least one first plane and the first component, wherein the at least one first plane and the first surface have a distance greater than that of the at least one second plane and the first surface, and wherein the at least one conductive portion comprises a conductive adhesive or a solder. Regarding Claim 9; the module according to claim 1, further comprising a conductive component disposed on the second side of the circuit board, wherein the conductive component is one selected from the group consisting of a pin, a copper block pin and a copper block. Regarding Claim 10; the module according to claim 1, wherein the circuit board is a multilayer circuit board comprising a plurality of intermediate layers, and the at least one first plane is disposed on at least one of the plurality of intermediate layers.  Regarding Claim 11; the module according to claim 1, wherein the circuit board further comprises at least one third plane and at least one fourth plane, wherein the at least one third plane and the at least one fourth plane are disposed on the surface of the second side of the circuit board, and a second height difference is formed between the at least one third plane and the at least one fourth plane; wherein the power module further comprises at least one third component and at least one fourth component disposed on the at least one third plane and the at least one fourth plane, respectively, wherein the at least one third component comprises at least one third contact surface, the at least one fourth component comprises at least one fourth contact surface, and the at least one third contact surface and the at least one fourth contact surface are parts of a second surface of the module.  

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835